June 28, 1915. The opinion of the Court was delivered by
This is an appeal from the sentence imposed upon the defendant, who was convicted of manslaughter. The question is whether a person is subject to conviction for involuntary manslaughter, when he is only guilty of ordinary negligence in handling a pistol which results in the killing of a bystander. The following cases show that the exceptions raising this question cannot be sustained. State v.Gilliam, 66 S.C. 419; 45 S.E. 6; State v. Tucker, 86 S.C. 211, *Page 304 68 S.E. 523; State v. Revels, 86 S.C. 213,86 S.E. 523.
The appellant's attorneys upon request were granted permission to review said cases, but this Court is satisfied that they embody sound propositions of law, and see no reasons for overruling the principles upon which they were decided.
Appeal dismissed.